DETAILED ACTION
Status of Application
Receipt of the Response After-Final Action and Arguments filed on 03/15/2021, is acknowledged.
	Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Any rejection or objection not reiterated in this action is withdrawn.
Claims 7, 8, 13, and 14 are cancelled.
Claims 1-6, 9-12, and 15-18 are included in the prosecution.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on pages 2-6 regarding the rejections under 35 USC 103 have been fully considered and are persuasive.

However, upon further consideration, Examiner now incorporates the Siepmann et al. (US 20130078289 A1) reference as a new secondary reference.
Since the new grounds of rejection are not necessitated by amendment, this action is made NON-FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 1-6, 9-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gilleland et al. (US 6375981 B1) hereinafter Gilleland in view of Siepmann et al. (US 20130078289 A1) hereinafter Siepmann.
	Regarding claims 1-5, 9-12 and 16-17, Gilleland is drawn to film-forming compositions comprising on a dry solids basis, 25 to 75 percent by weight of certain starch derivatives, 25 to 75% plasticizer, and 0.1 to 15% hydrocolloid gum (dry weight ratio of the hydrocolloid to starch is of between 0.01:1 and 0.50:1). The starch derivatives can be chemically modified starches which range in molecular weight from 100,000 to 2,000,000. These starch-based systems can completely replace gelatin in edible film-forming applications such as soft and hard gel capsules (abstract). 

 	Gilleland discloses the composition typically will be prepared with water (aqueous liquid), and have a solids concentration of about 30-70% by weight. The solids in the composition preferably comprise 25-75% starch material, 25-75% plasticizer (col. 1, ln 60-65).
 	Gilleland does not explicitly disclose the presence of isosorbide.
 	However, Siepmann is drawn to a targeted delivery dosage form for controlled release of an active ingredient, includes an active ingredient coated in a polymeric mixture of: a water insoluble polymer composition containing at least a starch acetate, and an indigestible polysaccharide composition, the use and method for making the same are also described (abstract and claims 1-16).

 	Siepmann discloses the term “coat” is used to encompass coatings for capsules enclosing fluids and/or solids and the term “coated” is used similarly [0083].
 	Siepmann discloses the polymeric mixture comprises a plasticizer. Preferably the plasticizer content is between 15% to 50% w/w referred to the water insoluble polymer composition content [0040].
 	Siepmann discloses the plasticizer may be chosen in particular among the polyols like glycerol, isosorbide, sorbitans, sorbitol or any mixtures of these products [0041].
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to the composition of Gilleland, to comprise isosorbide as plasticizer with a composition comprising starch, as previously disclosed by Siepmann to make the film-forming composition as claimed.
One of ordinary skill in the art would have been motivated to so because Siepmann discloses polymeric film coatings having a sufficient mechanical stability to withstand shear stress and to withstand the potentially significant hydrostatic pressure developed within the dosage forms due to water penetration into the systems upon contact with aqueous media [0007], wherein the composition also comprises plasticizers may be chosen in particular among the polyols like glycerol, isosorbide, sorbitans, sorbitol or any mixtures of these products [0041], and acetylated or hydroxypropylated starch [0072-0074]. Further, one having ordinary still in the art would reasonably expect 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding claim 6, Siepmann discloses the starch acetate may be prepared from modified starches such as starches modified by hydroxypropylation [0024], and the starch acetate may also be further modified by esterification or etherification such as for example by hydroxypropylation (hydrolyzed hydroxypropylated starch) [0025], and starch acetate has an amylose content between 15 and 45%, this percentage being expressed in dry weight with respect to the dry weight of starch present in said composition (amylose content from 25-45 % wt) [0014; 0023]. 
 	Regarding claim 15, Gilleland discloses the starch material is hydroxypropylated starch (column 1, line 1 - column 2, line 20; column 4, lines 7-43), discloses the solids in the composition preferably comprise 25-75% starch material, 25-75% plasticizer. And the weight ratio of gum to starch is from about 0.1:1 to about 1:1, and the weight ratio of starch and gum to plasticizer is about 1:0.8 (which can be interpreted as plasticizer to starch and gum of about 0.8:1) (col. 1, ln 60-67). Siepmann discloses the polymeric mixture comprises a plasticizer [0040], and discloses the plasticizer may be chosen in particular among the polyols like glycerol, isosorbide, sorbitans, sorbitol or any mixtures of these products [0041]. One of ordinary skill in the art would reasonably expect 
 	Regarding claim 18, Gilleland discloses the starch material is hydroxypropylated starch (column 1, line 1 - column 2, line 20; column 4, lines 7-43), Gilleland discloses film-forming compositions comprising on a dry solids basis, 25 to 75 percent by weight of certain starch derivatives, 25 to 75% plasticizer, and 0.1 to 15% hydrocolloid gum (dry weight ratio of the hydrocolloid to hydrolyzed alkylated starch is between 0.01:1 and 0.50:1) (abstract). 
 	Gilleland discloses the solids in the composition preferably comprise 25-75% starch material, 25-75% plasticizer. And the weight ratio of gum to starch is from about 0.1:1 to about 1:1, and the weight ratio of starch and gum to plasticizer is about 1:0.8 (which can be interpreted as plasticizer to starch and gum of about 0.8:1) (col. 1, ln 60-67). Siepmann discloses the polymeric mixture comprises a plasticizer [0040], and discloses the plasticizer may be chosen in particular among the polyols like isosorbide and sorbitol or any mixtures of these products [0041]. One of ordinary skill in the art would reasonably expect success in forming a composition wherein the weight ratio of the sum of isosorbide and sorbitol plasticizer to hydrolyzed alkylated starch is between 0.05:1 to 0.80:1, by combining the teachings of Gilleland and Siepmann. 

Conclusion
	No claims are allowed.
 NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615                                                                                                                                                                                                        
/ARADHANA SASAN/Primary Examiner, Art Unit 1615